The Court observed the evidence was strong, and perhaps conclusive. It would therefore lay upon the prisoner to give a fair and satisfactory account to the court and jury how it came into his possession. The court adverted to the circumstances of the case, and observed that they might be of that nature to induce a conviction by themselves—that they were strong in this case. The prisoner was seen at Mrs. M’Menomy’s house in a treaty with her son William for the watch, and William was after-wards seen in possession of it. It was true he prevaricated when arrested; but it is not improbable that fear might have operated upon, and misled him.
The Court left it to the jury to say, from the evidence of William M’Menomy, and the circumstances of the case, whether the prisoner was guilty, or not guilty.
The jury found him not guilty.